Citation Nr: 1132317	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a seizure disorder.  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claim for a seizure disorder.  In June 2009, the Veteran testified at a videoconference Board hearing held before the undersigned Acting Veterans Law Judge.  

In August 2009, the Board reopened the Veteran's previously denied claim but denied entitlement to service connection for a seizure disorder on the merits.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court) and this matter was remanded to the Board by the Court's March 2011 Memorandum Decision.


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the Veteran's application to reopen his service connection claim for a seizure disorder; this decision was not appealed and became final.  

2.  Evidence submitted since September 1991 includes medical evidence suggesting aggravation of the Veteran's seizure disorder during active service.    

3.  The evidence clearly and unmistakably demonstrates that the Veteran had a pre-existing seizure disorder at the time of his entry on to active service.  

4.  The evidence clearly and unmistakably demonstrates that the Veteran's seizure disorder, which existed prior to service, did not increase in severity and was not permanently worsened during active service.  


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying the Veteran's application to reopen his service connection claim for a seizure disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  

2.  Evidence received since the September 1991 rating decision denying reopening of the service connection claim for a seizure disorder is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

3.  The Veteran's seizure disorder, which existed prior to service, was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303. 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April and June 2004 and September 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2004 and September 2006 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a seizure disorder, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, although the evidence supports reopening the Veteran's claim of service connection for a seizure disorder, it does not support granting this claim on the merits.  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in the September 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that VA met its duty to notify the appellant of his rights and responsibilities under the VCAA.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that, where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the September 2006 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in February 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with examinations which address the contended casual relationship between his seizure disorder and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence

In September 1991, the RO denied, in pertinent part, the Veteran's application to reopen a previously denied claim of service connection for a seizure disorder.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the September 1991 rating decision and it became final.

The claim of service connection for a seizure disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a seizure disorder in a letter dated on March 1, 2004.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Newly submitted evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the Veteran has submitted additional medical evidence in support of his application to reopen.  For the reasons to be discussed below, because at least some of this evidence is new and material, his claim of service connection for a seizure disorder is reopened for adjudication on the merits.  

First, the Veteran has submitted additional private medical evidence in the form of a December 1998 letter from his private physician which confirms a current disability of a seizure disorder.  This letter also states that the Veteran has been seen by this doctor for the past 10 years and has exhibited 6-8 seizures per year.  He also was afforded VA neurological examination in June 2008 with a December 2008 addendum to this examination report.  This examination report also confirmed the presence of a current seizure disorder which had been present since the Veteran's childhood.    

The Board notes first that this evidence is new in that it was not previously submitted at the time of the September 1991 rating decision.  This newly submitted evidence is not cumulative and redundant of evidence already of record because it suggests that the Veteran has a current diagnosis of a seizure disorder which may have increased in severity during or after active service.  Specifically, the December 1998 letter from the Veteran's private doctor indicates that his seizure frequency has increased to 6-8 episodes per year in contrast to a finding of 3-4 episodes per year on neurological consultation in 1973.  More recent VA treatment records from 2008 indicate that the Veteran has reported seizure episodes of 4-5 times per month currently as compared to 3-4 times per month during service.  This suggests a further increase in the Veteran's seizure disorder symptomatology.  No such evidence was of record at the time of the prior denial in September 1991 when the RO found no evidence of an increase in the severity of the Veteran's seizure disorder.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Because the newly submitted evidence establishes an increase in symptomatology that is related potentially to the Veteran's service, it is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a seizure disorder.  

Given the foregoing, the Board finds that the newly submitted evidence is both new and material.  Having submitted new and material evidence, the Veteran's service connection claim for a seizure disorder is reopened and will be adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

Service Connection for a Seizure Disorder

The Veteran seeks service connection for a seizure disorder, to include grand mal epilepsy.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  When there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the evidence suggests the Veteran's seizure disorder pre-existed his entrance into active service in November 1969.  A Veteran is presumed to be in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

In VAOPGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

The Veteran's service treatment records are negative for any diagnosis of a seizure disorder at the time he was examined and found fit for military service in April 1969.  In November 1969, the Veteran was afforded a neurological consultation, at which he reported a history of "falling out" beginning in childhood.  He was apparently on medication for a period of time, but stopped taking it at least six years prior to his enlistment.  He described these episodes as occurring once or twice a month.  He stated that he has experienced these episodes since he was 10 years old.  His brother and his father had similar symptoms.  An EEG study performed in November 1969 was within normal limits.  Neurological examination of the Veteran revealed no abnormalities or neurological deficits.  The diagnosis was vasovagal syncope with insufficient evidence to support a convulsive disorder.  

The Veteran's pre-service medical treatment records for his fainting spells were requested from St. Luke's and Texas Children's Hospital.  These records confirmed that he first presented for private medical treatment in 1957 for headaches of 3-4 years history and a recent marked personality change.  Schizophrenia or a personality disorder were suspected.  In October 1961, the Veteran was seen for a history of unconsciousness spells which began at age 6.  X-rays of the skull were within normal limits.  An EEG study displayed some questionable episodes of 14 and 6 per second positive spikes in sleep and bursts of 15 per second rhythmic actively in the frontal leads during over-ventilation but otherwise was without abnormality.  

A March 1970 profile was issued to the Veteran on the basis of "spells of fainting."  He was not to perform any duties in which a "sudden loss of consciousness would be dangerous to himself or others."  

Following a loss of consciousness in November 1973 when he struck his head, the Veteran again was given a neurological evaluation.  This consultation noted a history of periods of unconsciousness since the Veteran was 7 years of age occurring 3-4 times per year.  It was noted that, despite both military and private medical evaluation, no abnormalities had been detected or diagnoses rendered.  The impression was probable seizure disorder, "untreated and evidently uncontrolled although uncommon."  An EEG study was recommended.  

At his November 1973 separation medical examination, the examiner noted that the Veteran suffered from seizures two to three times per year, significantly less than the one to two seizures per month that the Veteran reported having in November 1969.  The Veteran also reported periods of unconsciousness on a concurrent report of medical history prepared in November 1973.  

As an initial matter, the Board finds that, despite the fact no seizure disorder was noted on the Veteran's service entrance examination, clear and unmistakable evidence has been presented establishing that a seizure disorder existed prior to service.  Private medical treatment records from St. Luke's and Texas Children's Hospital dated between 1957 and 1961 confirm the Veteran's pre-service treatment for periods of unconsciousness.  The Veteran's own testimony acknowledges his pre-service diagnosis of a seizure disorder.  Thus, the Board finds that the Veteran was not accepted on to active service in sound condition.

The Board now must determine whether the Veteran's seizure disorder, which clearly existed prior to service, was aggravated by such service.  See 38 C.F.R. § 3.306(b) (2010).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The Board observes that the private and VA medical evidence confirms the Veteran's current and ongoing medical treatment for a seizure disorder.  The Veteran has submitted a December 1998 letter from his private physician indicating he has treated the Veteran for the past 10 years for a seizure disorder.  Despite the fact the Veteran has been prescribed medication for his seizures, he still experienced them approximately 6-8 times per year.  VA medical treatment records also confirm a current seizure disorder.  

To determine whether the Veteran's seizure disorder was aggravated during service, he was afforded a June 2008 VA medical examination.  The examination was conducted by a VA physician and neurologist.  The examiner noted the Veteran's pre-service history of a seizure disorder, first diagnosed at approximately age 7.  A family history of seizure disorders also was noted.  The Veteran reported starting on anti-seizure medication prior to service.  By the Veteran's report, his seizures increased to 3-4 episodes per month during service.  He stated that he was no longer on anti-seizure medication during service.  He did report illicit drug use during service, including cocaine, heroin, marijuana, and other drugs, however.  After examining the Veteran and noting his medical history, the VA examiner diagnosed a history of a generalized tonic-clonic seizure disorder, pre-dating military service, inadequately controlled.  

In a December 2008 addendum to the June 2008 VA examination report, after reviewing the Veteran's claims file, including his service treatment records, the VA examiner concluded that there was "no definitive evidence" that the Veteran's seizure disorder was aggravated during military service in excess of what would be considered the natural progress of the disability.  To the extent that the frequency of the Veteran's seizures may have increased during military service, the VA examiner noted in December 2008 that the Veteran offered poor cooperation with attempts to control his seizures during service and used recreational drugs at that time.  Thus, the VA examiner concluded that no aggravation was demonstrated during the Veteran's active service.  

Based on all of the above evidence, the Board finds that clear and unmistakable evidence has been presented establishing both that the Veteran's seizure disorder existed prior to service and was not aggravated by such service.  Thus, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2002).  

The Veteran's pre-service medical treatment records for his seizure disorder have been obtained.  On review of the medical history and physical examination of the Veteran, a VA neurologist concluded in 2008 that the Veteran's pre-existing seizure disorder was not aggravated by active service.  Additionally, because the evidence does not indicate an increase in disability for this disorder in excess of that attributable to the natural progress of the disease, the Board also finds that the presumption of aggravation does not apply.  38 U.S.C.A. § 1153 (West 2002).  The 2008 VA medical opinion found the Veteran's non-compliance with in-service medical treatment and medication, as well as his use of illicit drugs, resulted merely in a flare-up of his seizures.  

The Veteran himself has alleged that his seizure disorder was aggravated during military service, arguing that the stress of his service, including his fear that he would be sent to Vietnam with a seizure disorder, worsened his disability; however, the Veteran has not demonstrated that he has any knowledge or training to offer such an opinion.  In other words, he is a layman and not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence must be competent evidence in order to be weighed by the Board, however.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the question of whether the Veteran's seizure disorder was permanently aggravated by his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to lay observation alone.  Because neurological disabilities are complex disorders which require specialized training for a determination as to diagnosis and causation, they are not susceptible of lay opinions on etiology.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Accordingly, the Board finds that the Veteran's lay opinion regarding whether or not his seizure disorder is related to active service does not constitute competent evidence and is entitled to little probative value.

Although VA bears the burden of establishing that the Veteran's seizure disorder was not aggravated by his active service, the Board finds that the evidence in this case is clear and unmistakable that such aggravation did not occur.  The Veteran's assertions that the stress of his military service worsened his seizures are not supported by the contemporaneous medical evidence, which does not show any worsening of the Veteran's disability during his military service.  The Board finds that these medical records are significantly more probative than statements made by the Veteran decades after the fact as part of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding contemporaneous evidence has greater probative value than history as reported by the Veteran).  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding a pecuniary interest may affect the credibility of a claimant's testimony).  Additionally, the Board notes that there is a discrepancy between the number of seizures the Veteran reported having per year when in service and the number of seizures per year he told the 2008 VA examiner he had when in service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

Furthermore, even if the Board accepts that the Veteran's seizures have become more frequent over the past forty years (based solely on his uncorroborated testimony concerning the frequency of his seizures), the Board find that there is clear and unmistakable evidence that this was not the result of his active service.  The only evidence to support such a finding is the Veteran's lay statements which the Board already has found to be not competent evidence.  A VA neurologist addressing the issue concluded that any increase in the severity of the Veteran's disability was not likely the result of the Veteran's service but more likely was due to the Veteran's sporadic compliance with his prescribed medical treatment as well the Veteran's history of substance abuse.  The Board finds this opinion highly probative due to the examiner's specialized training in neurological disorders.  The examiner's conclusions also are consistent with a reasonable interpretation of the evidence of record.  In summary, because there is clear and convincing evidence that the Veteran's seizure disorder was not permanently aggravated by active service beyond the natural progression of the disease, the Board finds that the preponderance of the evidence is against granting service connection for a seizure disorder.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the previously denied service connection claim for a seizure disorder is reopened; to this extent only, the appeal is granted.  

Entitlement to service connection for a seizure disorder is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


